Affirmed and Memorandum Opinion filed May 22, 2008







Affirmed
and Memorandum Opinion filed May 22, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00230-CR
____________
 
MARCUS TERRELL GARRETT,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 174th District
Court
Harris County, Texas
Trial Court Cause No.
1037288
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to the offense of aggravated robbery.  On March 16,
2006, the trial court entered an order, deferring adjudication of guilt and
placing appellant on five years of community service probation.  The State
subsequently moved to adjudicate guilt.  On March 14, 2007, the trial court sentenced
appellant to confinement for thirty-five years in the Institutional Division of
the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.




Appellant=s appointed counsel filed a brief in
which she concludes the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  See Bledsoe v. State, 178 S.W.3d
824, 827-28 (Tex. Crim. App. 2005).  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed May 22,
2008.
Panel consists of Justices Yates, Anderson, and Brown.

Do Not Publish C Tex. R. App. P.
47.2(b).